In this case the merit of the appeal is based upon the alleged insufficiency of the evidence to sustain the final decree and upon the hypothesis that the testimony considered by the court was taken by a Special Master before the order appointing the Special Master was filed and recorded.
The first question has been resolved by the Chancellor on substantial evidence appearing in the record in favor of the appellees.
The second question was not raised in the lower court and will not be considered here.
The record shows that the parties appeared before the Master appointed and proceeded to take testimony from time to time without objection; that the testimony so taken was submitted to the court and considered without objection.
Therefore, the decree should be, and is, affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.